DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application (Provisional application No. 62/531254 filed on July 11, 2017) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 January 2019 and 8 April 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites:
“substantially remove blood volume” in line 8, which is indefinite for reciting relative terminology. What is substantially removing blood volume? 
The same indefiniteness is exhibited in mirrored method claim 11, and all dependent claims thereof.
Claim 4 recites “about 0 mmHg”, which is indefinite as this amounts to recitation of relative terminology. What is about 0 mmHg?
The same indefinites is exhibited in mirrored method claim 14.
Claim 5 recites “about a systolic blood pressure”, which is indefinite as this amounts to recitation of relative terminology. What is about a systolic blood pressure?
The same indefinites is exhibited in mirrored method claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim 
Regarding claim 11, the claim recites a method.
Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...determining baseline bioimpedance information for at least a portion of a human body at a baseline pressure; determining pressurized bioimpedance information of the portion of the human body at a pressurized pressure... and determining at least one of interstitial fluid volume (VIT) or peripheral blood volume (BVp) based on the baseline bioimpedance information and the pressurized bioimpedance information.”

These limitations describe a mental process as the skilled artisan is capable of looking at bioimpedance information and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...pressurized pressure greater than the baseline pressure and configured to substantially remove blood volume from the portion at the pressurized pressure.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., utilizing an implied and conventional blood pressure cuff in order to obtain Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Independent claim 1 recites mirrored claims in apparatus form and is also not patent eligible for substantially similar reasons.
Dependent claims 2-10 and 12-20 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG Pub. No. 2002/0188206 A1) (hereinafter “Davis”).
	With respect to claims 1 and 11, Davis teaches an apparatus/method, comprising: logic (par.0123 “Monitor 100... system processor 101”; implied that memory is utilized to record data), the logic to: receive baseline bioimpedance information for at least a portion of a human body at a baseline pressure (par.0101-0102 “methods of bioimpedance”; “Applied pressure Zero,” “Characteristic compartment pressure 0,” and volume sensor impedance 108, 109, 130 in Figs. 6-8, 19, and 20), receive pressurized bioimpedance information of the portion of the human body at a pressurized pressure, the pressurized pressure greater than the baseline pressure and configured to substantially remove blood volume from the portion at the pressurized pressure (see abstract; Figs. 6-8, 19, 20, 25, and 27), and determine at least one of interstitial fluid 
	Although Davis does not explicitly teach at least one memory coupled to the logic, it would have been obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Davis to incorporate the use of memory/storage coupled to the logic in order to store/record obtained bioimpedance data. Davis also teaches “recording the data” (see par.0052), which would motivate PHOSITA to utilize a memory as means for recording obtained data.
	With respect to claims 2 and 12, Davis does not teach the portion comprising a calf. However, Davis does teach utilizing its apparatus to various appendages of the subject including, but not limited to “an arm, leg, finger, or toe” (see par.0116). PHOSITA would have had predictable success modifying Davis to obtain bioimpedance from patient’s calf as this is merely another portion of the patient’s leg.
	With respect to claims 3 and 13, Davis teaches the baseline bioimpedance information generated via at least one of whole body bioimpedance spectroscopy (wBIS) or calf bioimpedance spectroscopy (cBIS) (par.0029).
	With respect to claims 4 and 14, Davis teaches the baseline pressure is about 0 mmHg (“Applied pressure Zero” and “Characteristic compartment pressure 0,” and volume sensor impedance 108, 109, 130 in Figs. 6-8, 19, and 20).
	With respect to claims 5 and 15, Davis teaches the pressurized pressure is about a systolic blood pressure (SBP) (par.0133 “continues at pressures higher than the highest vascular pressure known as systole”).
	With respect to claims 8 and 18, Davis teaches the pressurized bioimpedance information generated by performing calf bioimpedance spectroscopy (cBIS) on a calf of the human body pressurized by a blood pressure cuff (par.0069).
	With respect to claims 9, 10, 19, and 20, Davis does not explicitly teach the recited mathematical equations. However, Examiner argues that modifying Davis such that known inputs (bioimpedance information) are arranged in the manner recited to yield known outputs (interstitial fluid volume or peripheral blood volume) would be obvious to PHOSITA as this merely involves routine skill in the art. 

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Chetham (US PG Pub. No. 2009/0043222 A1).
With respect to claims 6, 7, 16, and 17, Davis teaches an apparatus/method as established above.
However, Chetham does not teach the limitations recited in claims 6, 7, 16, and 17.
Chetham teaches determine extracellular volume (ECV) based on the baseline bioimpedance information, determine VIT based on ECV and the pressurized bioimpedance information; determine total body water (TBW) based on the baseline bioimpedance information, and determine BVp based on TBW and the pressurized bioimpedance information (abstract; par.0207, 0339).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Davis such that ECV and TBW is determined based on baseline bioimpedance information, as evidence by Chetham.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791